Case 1:17-cr-00101-LEK Document 1110 Filed 10/26/20 Page 1 of 2   PageID #: 13153




  LARS ROBERT ISAACSON
  Hawaii Bar #5314
  1100 Alakea St., 20th Floor
  Honolulu, Hawai’i 96813
  Phone: 808-497-3811
  Fax: 866-616-2132
  Standby Attorney for Defendant ANTHONY T. WILLIAMS

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI’I


  UNITED STATES OF AMERICA,
                                         DEFENDANT’S THIRD
        Plaintiff,                       SUBMISSION OF SUPPORT
                                         LETTERS AND SUBMISSION OF
       v.                                ADDITIONAL SENTENCING
                                         DOCUMENTS; DECLARATION
                                         OF COUNSEL; EXHIBITS “A” –
  ANTHONY T. WILLIAMS,                   “D”: CERTIFICATE OF SERVICE

        Defendant.


  DEFENDANT’S THIRD SUBMISSION OF SUPPORT LETTERS AND
    SUBMISSION OF ADDITIONAL SENTENCING DOCUMENTS

  Comes now, the Defendant Anthony T. Williams, by and through his

  standby counsel, Lars Robert Isaacson, Esq., and hereby submits

  Defendant’s Third Submission of Support Letters and Submission of

  Additional Sentencing Documents; Declaration of Counsel; Exhibits “A”

  – “D” and Certificate of Service.
Case 1:17-cr-00101-LEK Document 1110 Filed 10/26/20 Page 2 of 2   PageID #: 13154




     Dated: October 26, 2020



                                    /s/ Lars Isaacson
                               LARS ROBERT ISAACSON
                               Standby Attorney for
                               Defendant Anthony T. Williams




                                       2
